 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-225-TLN
11
                                   Plaintiff,             ORDER SEALING EXHIBITS A AND C TO
12                                                        UNITED STATES’ RESTITUTION
                             v.                           MEMORANDUM
13
     LUIS JOSE RUIZ GAINZA,
14
                                   Defendant.
15

16

17          Pursuant to Local Rule 141(b) and based upon the representation contained in the United States’
18 Request to Seal, IT IS HEREBY ORDERED that Exhibits A and C to the United States’ Restitution

19 Memorandum pertaining to Defendant Luis Jose Ruiz Gainza shall be SEALED until further order of

20 this Court.

21          It is further ordered that access to the sealed documents shall be limited to the government and
22 counsel for Defendants Luis Jose Ruiz Gainza and Ricardo Gabriele-Plage.

23          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
24 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

25 the Government’s request, sealing Exhibits A and C serves a compelling interest. The Court further

26 finds that, in the absence of closure, the compelling interests identified by the United States would be
27 harmed. In light of the public filing of its request to seal, the Court further finds that there are no

28 additional alternatives to sealing Exhibits A and C that would adequately protect the compelling

                                                           1
30
 1 interests identified by the United States.

 2

 3 Dated: March 3, 2020

 4

 5

 6
                                         Troy L. Nunley
 7                                       United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        2
30
